Citation Nr: 0501351	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  04-04 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from August 
1944 to June 1946.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  

In April 2004, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's bilateral hearing loss was not manifested 
during military service and is not shown by competent 
evidence to be related to military service.  

3.  The veteran's tinnitus was not manifested during military 
service and is not shown by competent medical evidence to be 
related to military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated by 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 
(2004).  In a letter from the RO in April 2004, he was told 
what evidence was of record and what was needed to 
substantiate his claim.  He was also told of what evidence 
and information the government would obtain and of what he 
should obtain.  All relevant VA outpatient treatment records 
have been obtained.  There is no indication that there are 
any pertinent private records available that should be 
obtained.  It is noted that the veteran has identified 
treatment by a private examiner just after service.  However, 
he has also stated that the physician is now deceased, and 
that when he tried to acquire records, he was told that they 
were no longer available.  Therefore, any attempt by VA to 
locate those records would be futile.  The veteran has been 
examined in conjunction with this claim and medical opinions 
have been given.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the April 2004 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

For a grant of service connection it must be shown by the 
evidence of record that a disorder or disease was incurred in 
or aggravated by service.  38 U.S.C.A. § 1110. Furthermore, 
where a veteran served ninety (90) days or more during a 
period of war and sensorineural hearing loss becomes 
manifested to a degree of 10 percent within one year from 
date of termination of such service, such disease will be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Furthermore, in those cases where the evidence shows that the 
veteran engaged in combat with the enemy, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease if 
consistent with the circumstances, conditions or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve any reasonable doubt 
in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).  This provision does not 
establish a presumption of service connection, but it eases 
the combat veteran's burden of demonstrating the occurrence 
of some inservice incident to which the current disability 
may be connected.  See Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  

A hearing deficit recognizable as a hearing loss disability 
for VA compensation purposes is defined in 38 C.F.R. §§3.385 
(2004) as follows:

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 26 
decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

In analyzing the veteran's claim for service connection for 
bilateral hearing loss and tinnitus, the Board observes that 
there is no clinical evidence demonstrating a hearing loss 
disability or tinnitus in service or of a sensorineural 
hearing loss within one year of service.  At entrance in July 
1944, his hearing was 15/15, bilaterally.  At separation in 
June 1946, his hearing was 15/15 bilaterally, and it was 
noted that he had no ear disease or defects.  

After service, the clinical record shows that in November 
1997, a consultation to the audiology clinic was requested 
after the veteran complained of decreased hearing and 
tinnitus.  In March 1998, audiometric testing showed 
bilateral hearing loss by VA standards.  

VA provided the veteran an audiological examination and 
evaluation in May 2003.  The examiner noted that the 
veteran's medical records were available for review.  The 
veteran complained of ringing and the sound of water rushing 
in his ears.  He also noted an inability to hear.  It was 
noted that he was a gunner captain in the military, and he 
reported that towards the end of service, he began to notice 
a lot of ringing and water gushing sounds mostly in the right 
ear.  He noted the date of onset to be the end of 1946.  He 
reported the tinnitus was intermittent, occurring 2 to 3 
times a day and lasting one hour each time.  The examiner 
noted that the etiology of the tinnitus was unknown.  The 
veteran reported that after service he worked in a steel mill 
without the use of hearing protection, and as an auto 
mechanic.  Audiometric testing was performed and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

70
75
80
95
LEFT

60
65
75
85

Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and of 44 in the left ear.

The examiner found that the veteran had moderately severe to 
profound sensorineural hearing loss in the right ear and 
moderate to severe sensorineural hearing loss in the left 
ear.  The examiner stated that the service entrance and 
separation examination reports suggest normal hearing, and 
that the service medical records are silent as to any 
complaint of or treatment for hearing loss and tinnitus.  It 
was concluded that therefore, it is not as least as likely as 
not that the present hearing loss is related to the veteran's 
service history.  

The evidence does not show that the veteran's hearing loss 
was manifest during the period of active military service.  
The earliest post service medical evidence of hearing loss is 
the report of the 1997 VA request for a consultation wherein 
bilateral high frequency hearing loss was noted.  While the 
veteran dates the onset of hearing loss and tinnitus to about 
1946, there is no evidence in the record to support this 
contention.  Records of his claimed treatment shortly after 
service have been noted by the veteran to be no longer 
available.  Bilateral hearing loss of such degree as to 
constitute a hearing loss disability for VA purposes within 
the meaning of 38 C.F.R. § 3.385 and tinnitus have been 
consistently demonstrated only since the 1997 VA consultation 
request and subsequent VA evaluation in early 1998.  This is 
too remote in time from service to support a claim that 
either a hearing loss or tinnitus is service connected.  

The Board finds it significant that there is an extended 
period of time between service discharge and any showing of 
complaints and/or clinical documentation referable to the 
veteran's assertion that he suffers hearing loss and/or 
tinnitus due to service.  The absence of such objective or 
subjective evidence to support his recent contention that his 
hearing loss disability and/ or tinnitus are related to 
events in service is highly probative evidence against the 
claims for these disorders.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991).

While the veteran contends that he has a hearing loss 
disability and tinnitus attributable to acoustic trauma in 
service related to his duties there, he is a layperson and 
his opinion is not competent to provide the nexus between his 
current disability and service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). Furthermore, although lay 
statements pursuant to 38 U.S.C.A. § 1154(b) may be 
satisfactory for establishing the inservice incurrence of an 
event that ultimately resulted in hearing loss and/or 
tinnitus, they are not sufficient to link etiology of a 
present hearing condition to service.  See Velez v. West, 11 
Vet. App. 148, 153 (1998) (citing Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996) (§ 1154(b) provides a factual basis upon 
which determination can be made that particular disease or 
injury was incurred or aggravated in service but not basis to 
link etiologically a condition in service to current 
condition).  

Of significance is the May 2003 VA medical examiner's 
examination and opinion that the veteran's tinnitus is of 
unknown etiology, and that his hearing loss is not related to 
service.  These findings were made after a review of the 
veteran's medical records and a thorough examination of the 
veteran.  Rationale was provided.  This medical evidence is 
contrary to the veteran's claim, and stands unrefuted in the 
record.  The evidence is of great probative significance in 
this case.  

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999) ("In order to prevail on the 
issue of service connection . . . there must be medical 
evidence of a current disability [citation omitted]; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury."); Pond v. West, 12 
Vet. App. 341, 346 (1999).  These requirements have not been 
met in this case.  

In sum, it would not be reasonable for the Board to conclude 
that either of these disabilities first clinically shown so 
many years after service is in any way related to service 
given the lack of confirmatory in-service and post-service 
data supporting the claims, and the presence of competent 
medical evidence against the finding of a nexus between the 
currently diagnosed disabilities and the veteran's military 
service.  As such, service connection must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  





	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


